DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 13 July 2022 for the application filed 30 December 2019. Claims 17-31 are pending (previously, Claims 30 and 31 were withdrawn in the response filed 22 March 2022; presently, Claims 17, 19-21, 24, 28, and 29 are amended.)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/FR2018/051676 filed 05 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (FR17 56393 filed 06 July 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy of foreign application.

Election/Restrictions
Claims 17-29 are allowable. Claims 30 and 31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 28 February 2022, is hereby withdrawn and Claims 30 and 31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed to (1) a method for preparing a chromatography column having an anchored monolithic stationary phase wherein a thermoplastic column is first treated with a methacrylate-based anchoring composition that is polymerized with 2,2-dimethoxy-2-phenylacetophenone to form an anchoring layer; a monolith composition comprising first and second methacrylate monomers is polymerized onto the anchoring layer; and finally, the monolith composition is functionalized for use in chromatography; and (2) a method for the chromatographic separation of elements using a column prepared by the inventive method described above.
	STACHOWIAK et al. (Electrophoresis, 2003, 24, pg. 3689-3693) is considered the closest prior art of record. STACHOWIAK discloses the preparation of cyclic olefin copolymer (COC) channels with methacrylate-based monoliths, focusing on addressing conventional issues with monolith adhesion to the channels (§1, pg. 3689, par. 3). First, COC channels were filled with a mixture of acrylates (ethylene diacrylate and methyl methacrylate) and surface irradiated (§2.3); then, to such a prepared surface, a second mixture of methacrylates (2-hydroxyethyl methacrylate and ethylene dimethacrylate) was polymerized by irradiation in the presence of 2,2-dimethoxy-2-phenylacetophenone (§2.4). 
RO et al. (Journal of Chromatography A, 2006, 1111, pg. 40-47) similarly teaches a two-step process wherein a COC channel is first surface-modified with an anchoring composition (trimethylolpropane triacrylate with benzophenone; §2.3, par. 1) followed by forming a polymeric monolithic column with ethylhexyl methacrylate and ethylene glycol dimethacrylate and 2,2-dimethoxy-2-phenylacetophenone (§2.3, par. 2).
Finally, LADNER et al. (Lab Chip, 2012, 12, pg. 1680-1685) also teaches a two-step process for preparing a monolithic stationary phase in a COC channel. The COC channel is first functionalized by a photografting procedure wherein a methacrylate is polymerized with a photoinitiator (§COC surface modification). Subsequently, a second polymerization mixture comprising two different methacrylates and a photoinitiator is polymerized to produce the desired monolith (§Preparation of monolithic columns in COC microchip, par. 1-3).
However, none of the prior art disclose or suggest the use of 2,2-dimethoxy-2-phenylacetophenone as initiator in the anchoring composition solution as claimed. Both RO and STACHOWIAK recite the use of 2,2-dimethoxy-2-phenylacetophenone in the polymerization of monolith solutions. The Examiner notes that RO does disclose the use of a related molecule, benzophenone, which has been identified in the present disclosure as a suitable alternative for 2,2-dimethoxy-2-phenylacetophenone (pg. 15, lines 23-30); however, there is no suggestion or motivation to substitute one initiator for the other as Applicant indicates on pg. 16, lines 4-12. Thus, while the claimed two-step process of producing a monolithic column has long been practiced and investigated in the art, the specific limitation requiring the use of 2,2-dimethoxy-2-phenylacetophenone as initiator in the polymerization of the anchoring composition has not been taught or suggested in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777